UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8578



MARIO J. GUERRIERI,

                                            Plaintiff - Appellant,

          versus

WILLIAM THOMPSON, Warden, Federal Correctional
Institute, Morgantown, West Virginia; ROBERT
GRIBBIN, Unit Manager of Pre-Trial Unit, Fed-
eral Correctional Institute, Morgantown, West
Virginia; BRENDA FUTTON, Case Worker, Randolph
Unit, Federal Correctional Institute, Morgan-
town, West Virginia,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-95-158-1)

Submitted:   May 16, 1996                   Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario J. Guerrieri, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his civil rights complaint filed under Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971). We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Guerrieri v. Thompson, No. CA-95-

158-1 (N.D.W. Va. Dec. 11, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2